Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  In line 1, “The method” should be changed to “A method” since it is an independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first and second lower rollers" in lines 13 - 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 - 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 4,353,946) in view of Kaul et al. (US 7,018,135).
Regarding claim 1, Bowers discloses a frame for cradling a rolled surface covering, comprising: first and second spaced-apart ends (unlabeled supports holding the support arms of the rollers 14; Fig. 2); at least one lower roller (three lower rollers 14) extending along the support base between the first and second spaced-apart ends at a level above the support base (unlabeled support to which roll 16 is attached); and at least one upper roller (three upper rollers) extending along the support base between the first and second spaced-apart ends at a level above the support base and vertically spaced- apart from the at least one lower roller to define a gap extending between a length of the at least one lower roller and the at least one upper roller through which a free end of the rolled surface covering (13) adapted to be extended during installation onto the ground surface (Figs. 1 and 2; col. 2, lines 9 - 22). Bowers fails to disclose end panels; and a surface covering support base extending between the first and second spaced- apart end panels and adapted for supporting the rolled surface covering above the 
Regarding claim 2, Bowers further discloses first and second laterally spaced-apart elongate support members (unlabeled elements around which the rollers 14 are positioned) extending from the at least one lower roller and the at least one upper roller (Fig. 2). Bower fails to explicitly disclose the elongate support members extend along the length of the at least one lower roller and the at least one upper roller. Kaul teaches elongate support members (axles 43o, 44o) extend along the length of the at least one roller (24, 25) (Figs. 2 - 4; col. 3, lines 14 -15). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the elongate support members as taught by Kaul to provide 
Regarding claim 4, Bowers further discloses the at least one lower roller (14) and the at least one upper roller (14) are cylindrical (Fig. 2). Bowers fails to disclose the at least one lower roller and the at least one upper roller each comprise cylindrical pipes. Kaul teaches cylindrical rollers (24, 25) through which axles 43o, 44o extend (Figs. 2 - 4; col. 3, lines 14 -15). Examiner takes the position that since an axle extends through a roller, the roller is obviously hollow and the cylindrical roller is functionally equivalent to a hollow pipe. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the rollers as disclosed by Bower with the hollow cylindrical pipe as taught by Kaul to provide an opening through which an axle can extend so that each of the rollers can rotate via its respective axle.
Regarding claim 5, Bowers fails to disclose space adjusters for adjusting the space between the first and second lower and upper rollers to vary the width of the gap. Kaul teaches space adjusters (alignment arms 26, 27) for adjusting the space between adjacent rollers (13 and 24, 25) to vary a width of the gap (Figs. 2 - 7; col. 3, lines 7 - 47) to maintain the surface covering in a sandwiched position between adjacent rollers. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the space adjusters as taught by Kaul to maintain the surface covering in a sandwiched position between adjacent rollers to provide control over the surface covering as it is discharged from the frame.
Regarding claim 6, Bowers further discloses the at least one lower roller (14) and the at least one upper roller (14) are mounted for rotation as the surface covering (13) is pulled through the gap during installation (Figs. 1 and 2; col. 2, lines 9 - 22).
Regarding claim 8, Bowers discloses a frame for cradling a rolled erosion control surface covering, comprising: first and second spaced-apart ends (unlabeled supports holding the support arms .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Kaul et al. as applied to claim 2 above, and further in view of Keller (US 6,244,846). Bowers in view of Kaul discloses all of the claim limitations except the first and second elongate support members comprise cylindrical pipes. Keller teaches and elongate support member (hollow axle 68) comprises a cylindrical pipe (hollow .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Kaul et al. as applied to claims 1 and 14 above, and further in view of Motz et al. (US 2017/0239852). Bowers in view of Kaul discloses all of the claim limitations except wheels supporting the frame. Motz teaches wheels (68, 70) supporting the frame (12) (Fig. 1; paragraph 0025) to allow the flexible mat forming system to be moved to multiple locations. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the wheels as taught by Motz to allow the frame to be moved to multiple locations.

Claims 9 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Kaul et al. and Motz et al.
Regarding claim 9, Bowers discloses a frame for cradling a rolled erosion control surface covering, comprising: first and second spaced-apart ends (unlabeled supports holding the support arms of the rollers 14; Fig. 2) defining a frame length; at least one lower roller (14) extending along the support base (unlabeled support to which roll 16 is attached) between the first and second spaced-apart ends at a level above the support base; and at least one upper roller (14) extending along the support base between the first and second spaced-apart end panels at a level above the support base and vertically spaced- apart from the at least one lower roller to define a gap extending along a length of the at least one lower roller and the at least one upper roller through which a free end of the rolled surface 
Regarding claim 10, Bowers fails to disclose a post having a foot connected to and supporting an end of the frame opposite the wheels. Kaul teaches a post having a foot (unlabeled post and foot at the end of the frame adjacent the rear end of tractor 22; Figs. 2 - 4) connected to and supporting the frame of dispenser (20) (Figs. 2 - 4). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the post and foot as taught by Kaul so that the frame can be maintained in a horizontal orientation when the frame is disconnected from a vehicle that is used to pull the frame from one location to another.
Regarding claim 11, Bowers fails to disclose a handle mounted on an end of the frame. Kaul teaches a handle (hitch) mounted to an end of the frame (col. 3, lines 16 -18). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the handle as taught by Kaul to provide a means for manually adjusting the position of the frame.
Regarding claim 12, Bowers fails to disclose space adjustors for adjusting the space between the lower and upper rollers to vary the width of the gap. Kaul teaches space adjusters (alignment arms 26, 27) for adjusting the space between adjacent rollers (13 and 24, 25) to vary the width of the gap (Figs. 2 - 7; col. 3, lines 7 - 47) to maintain the surface covering in a sandwiched position between adjacent rollers. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the space adjusters as taught by Kaul to maintain the surface covering in a sandwiched position between adjacent rollers to provide control over the surface covering as it is discharged from the frame.
.
Allowable Subject Matter
Claims 14 and 16 are allowed.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited prior art documents teaches a roll dispensing apparatus.  Examiner notes that “for cradling a roller erosion control surface covering during installation onto a ground surface while the frame is stationary” as recited in the preambles of claims 1, 8, and 9 represents intended use, which is not given patentable weight in an apparatus claim.  Bowers in view of Kaul and Motz discloses all of the structural limitations recited in the claim and, therefore, the apparatus as taught by Bowers in view of Kaul (claims 1 and 8) and Bowers in view of Kaul and Motz (claim 9) reads on the claims.  Although Bowers does not explicitly teach using the frame for installation of the rolled 
Applicant argues that Keller has no relevance to the claimed invention and Examiner has not explained the relevance of a hollow axle used to inflate rollers used to evert the liners to support tubes of the claimed invention.  Examiner replies that both the claimed invention and the apparatus as disclosed above are directed to a frame for cradling, or holding, a rolled surface covering. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the support members as disclosed above with the hollow, cylindrical pipe as taught by Keller to reduce the weight of the support members, thereby making transportation and handling of the support members easier.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/12/2021